Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Runyan on May 12, 2022.

The application has been amended as follows: 

In the claims
	As to claim 2, line 1, replace “claim 25” with –claim 1--.
As to claim 13, line 2, delete “video” before “camera”.
	As to claim 15, line 2, replace “image module” with –imaging assembly--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1, as amended in the response filed May 8, 2022, recites an endoscope including, inter alia, that the imaging assembly comprises distal and proximal segmented coherent fiber (CF) bundles with three pairs of optic elements (achromatic lenses), each pair contained in separate dual-lens housings in the conduit and the handle, with pairs at the distal and proximal ends of the imaging assembly and one pair intermediate between the distal and proximal CF bundles, the proximal pair of optic elements is optically connected to a CCD chip contained in the camera.  Although the prior art of record discloses many of the claimed elements individually, the prior art of record fails to explicitly teach or fairly suggest, alone or in combination, each and every element of the combination claimed in claim 1.  Therefore, claim 1 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795